1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      ANTHONY PRENTICE,
4
                            Plaintiff,
5                                                           2:18-cv-01801-APG-VCF
      vs.                                                   ORDER
6     JAMES DZURENDA, et al.,
7                           Defendants.
8           Before the Court is Defendants’ Motion to Extend by Thirty Days the Deadline to Respond to
9    Plaintiff’s February 8, 2021 Discovery Requests (ECF NO. 66).
10          Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
11   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
12   the granting of the motion.
13          No opposition has been filed and the time to file an opposition has passed. Here, it appears that
14   Plaintiff has consented to the granting of the instant motion.
15          Accordingly, and good cause appearing,
16          IT IS HEREBY ORDERED that Defendants’ Motion to Extend by Thirty Days the Deadline to
17   Respond to Plaintiff’s February 8, 2021 Discovery Requests (ECF NO. 66) is GRANTED. The deadline
18   for Defendants to respond to Plaintiff Anthony Prentice’s February 8, 2021 discovery requests is extended
19   up to and including May 12, 2021.
20          DATED this 30th day of April, 2021.
                                                                      _________________________
21
                                                                      CAM FERENBACH
22                                                                    UNITED STATES MAGISTRATE JUDGE

23

24

25
